Title: To John Adams from Joseph Mandrillon, 15 June 1789
From: Mandrillon, Joseph
To: Adams, John


				
					Monsieur Le Vice-Président,
					Amsterdam ce 15 Juin 1789
				
				Le tems peut sans doute avoir detruit le souvenir dont vous m’honoriez, lorsque les interêts de l’Amérique vous appellerent dans differentes cours de l’Europe, en quittant ces Provinces: mais quand la renomée ne m’auroit pas sans cessé rappellé votre merite, et votre personne, il m’auroit suffit de penser à l’acceuil flateur dont vous m’avez honoré ici, et aux conversations intéressantes dont vous me faisiez part, pour savoir apprécier tout l’avantage dont je jouissois.Reçevez je vous prie, Monsieur, mon compliment sincere sur la justice que vos compatriotes viennent de vous rendre en vous nommant leur Vice-President; il etoit naturel que le citoyen respectable qui avoit redigé leurs loix, veilla à leur exécution, et cette nommination fait votre éloge & le leur en même tems.Je profite du départ de Monsieur Théophile Cazenove de cette ville pour vous addresser la présente. Il va voyager en Amérique pour mieux la connoître, et certainement, s’il à l’honneur de vous connoitre, il ne peut que gagner infiniment pour augmenter les lumieres qu’il a deja acquises.Je Fais des voeux, Monsieur, três sincere pour votre bonheur & votre conservation, ainsi que pour votre chere et respectable famille, qui doit être bien heureuse de vous posseder au Sein de la gloire et de la paix.J’ai lhonneur d être avec le plus parfait respect Monsieur le Vice-Président / Votre très humble & três obéissant / Serviteur
				
					Jh. mandrillonDes Académies de Philadelphie, de Haarlem &c
				
				
			